

115 HR 3919 IH: Commonsense Reporting Act of 2017
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3919IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mrs. Black (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo streamline the employer reporting process and strengthen the eligibility verification process
			 for the premium assistance tax credit and cost-sharing subsidy.
	
 1.Short titleThis Act may be cited as the Commonsense Reporting Act of 2017. 2.FindingsCongress finds the following:
 (1)The Department of the Treasury and the Internal Revenue Service should work together with other relevant departments and agencies to identify and implement methods to minimize compliance burdens on businesses, insurance carriers, and individuals.
 (2)Such collaboration should strike an appropriate balance between sufficient reporting to enforce the law and protecting the privacy of individuals.
			3.Voluntary prospective reporting system
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of Health and Human Services, the Secretary of Labor, and the Administrator of the Small Business Administration, shall develop and implement guidance providing for a prospective reporting system meeting the requirements of subsection (b). Such system shall be available for use by employers on a voluntary basis beginning not later than January 1, 2019.
 (b)RequirementsThe system created under subsection (a) shall include— (1)voluntary reporting by each participating employer, not later than 45 days before the first day of the annual open enrollment period under section 1311(c)(6)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(B)) for each calendar year, of—
 (A)the name and employer identification number of the employer; (B)a certification of—
 (i)whether coverage meeting the definition of minimum essential coverage in section 5000A(f) of the Internal Revenue Code of 1986 is offered to the full-time employees (within the meaning of section 4980H of such Code) of the employer;
 (ii)whether such coverage is offered to part-time employees of the employer; (iii)whether such coverage is offered to dependents of employees;
 (iv)whether such coverage is offered to spouses of employees; (v)whether such coverage meets the minimum value requirement of section 36B(c)(2)(C)(ii) of such Code;
 (vi)whether such coverage satisfies the requirements to qualify for one of the affordability safe harbors promulgated by the Secretary of the Treasury for purposes of section 4980H of such Code; and
 (vii)whether the employer reasonably expects to be liable for any shared responsibility payment under section 4980H of such Code for such year;
 (C)the months during the prospective reporting period that such coverage is available to individuals described in clauses (i) through (iv) of subparagraph (B); and
 (D)what waiting periods, if any, apply with respect to such coverage; (2)processes necessary to ensure that Exchanges, the Federal Marketplace Data Services Hub, and the Internal Revenue Service can securely and confidentially access the information described in paragraph (1) as necessary to carry out their respective missions, and to provide to the Secretary of Health and Human Services additional information relating to eligibility determinations for advance payment of the premium tax credits under section 36B of such Code and the cost-sharing subsidies under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071);
 (3)a process to allow Exchanges to follow up with employers in order to obtain additional reasonably necessary information relating to an employee's eligibility for such advance payment or such cost-sharing subsidies, and to allow an employee to receive notification of any problem in verifying such eligibility; and
 (4)a process to allow employers using the system to provide timely updates to the Federal Marketplace Data Services Hub regarding any cancellation of coverage or significant change in coverage for participating employees that would change the information reported under paragraph (1).
 (c)Employer notification of employee enrollment in Exchange plansSubparagraph (J) of section 1311(d)(4) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(4)(J)) is amended by striking to each employer and all that follows and inserting “to each employer—
				
 (i)the name of each employee of the employer who enrolls in a qualified health plan for a plan year, or whose dependents enroll in such a plan, at the time of such enrollment; or
 (ii)the name of each employee of the employer described in subparagraph (I)(ii) who ceases coverage under a qualified health plan during a plan year (and the effective date of such cessation); and.
 (d)Exemption from reporting requirement under Internal Revenue Code of 1986Section 6056 of the Internal Revenue Code of 1986 is amended by redesignating subsection (f) as subsection (g) and by inserting after subsection (e) the following new subsection:
				
 (f)ExemptionIf, through the system created under section 3(a) of the Commonsense Reporting Act of 2017, an employer provides prospective reporting for any calendar year that meets the requirements of section 3(b)(1) of such Act—
 (1)such employer shall be treated as satisfying the return requirements of subsections (a) and (b) for such year; and
 (2)such employer shall be treated as satisfying the requirements of subsection (c) for such year if the employer—
 (A)furnishes the statement described in such section to those employees of the employer whose names have been provided to the employer by an Exchange under section 1311(d)(4)(J)(i) of the Patient Protection and Affordable Care Act regarding enrollment of the employee or a dependent in a qualified health plan (as defined in section 1301 of such Act) through the Exchange; and
 (B)furnishes a copy of such statement with respect to such employees to the Secretary.. (e)Third-Party filingAn employer may contract with a third party to make the report under subsection (b)(1) without affecting the employer's treatment as having satisfied the return requirements of subsections (a) and (b) of section 6056 of the Internal Revenue Code of 1986.
 (f)Access to the National Directory of New HiresSubsection (i)(3) of section 453 of the Social Security Act (42 U.S.C. 653) is amended by adding at the end the following new sentence: The Secretary of the Treasury and the Secretary of Health and Human Services shall have access to the information in the National Directory of New Hires for purposes of administering section 36B and 4980H of the Internal Revenue Code of 1986 and section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071). Subsection (k)(3) shall not apply to information received for purposes of the administration of such sections 36B and 4980H of such Code and section 1402 of such Act..
 (g)Improving employee access to accurate EINsNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall develop and implement guidance for allowing any employee of an employer to receive, on request, the employer's employer identification number for purposes of section 6056 of the Internal Revenue Code of 1986.
 (h)Funding for voluntary prospective reporting systemIt is the sense of Congress that building and maintaining the voluntary prospective reporting system described in this section will require appropriations to the Secretary of the Treasury, the Secretary of Health and Human Services, the Secretary of Labor, and the Administrator of the Small Business Administration, and that necessary sums to carry out the requirements of this section should be appropriated for such purpose.
			4.Protection of dependent privacy
 (a)In generalParagraph (1) of section 6055(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following flush sentence:
				
					For purposes of subparagraph (B)(i), in the case of an individual other than the primary insured,
			 if the health insurance issuer or the employer is unable to collect or
			 maintain information on the TINs of such individuals (other than for
			 purposes of this section), the Secretary may allow the individual's full
			 name and date of birth to be substituted for the name and TIN. In the
			 event the Secretary allows the use of the individual's full name and date
			 of birth in lieu of the TIN, the Social Security Administration shall
			 assist the Internal Revenue Service in providing data matches to determine
			 the TIN associated with the name and date of birth provided by the
			 Internal Revenue Service with respect to such individual..
 (b)Effective dateThe amendment made by this section shall apply to returns the due date for which is after the date that is 60 days after the date of the enactment of this Act.
			5.Electronic statements
 (a)In generalSubsection (c) of section 6056 of the Internal Revenue Code of 1986 is amended by adding at the end the following flush sentence:
				
					An individual shall be deemed to have consented to receive the statement under this section in
			 electronic form if such individual has affirmatively consented at any
			 prior time, to the person who is the employer of the individual during the
			 calendar year to which the statement relates, to receive such statement in
			 electronic form. The preceding sentence shall not apply if the individual
			 revokes consent in writing with respect to the statement under this
			 section..
 (b)Statements relating to health insurance coverageSubsection (c) of section 6055 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)Electronic deliveryAn individual shall be deemed to have consented to receive the statement under this subsection in electronic form if such individual has affirmatively consented at any prior time, to the person required to make such statement (such as the provider of the individual's health coverage), to receive in electronic form any private health information (such as electronic health records), unless the individual revokes such consent in writing..
 (c)Effective dateThe amendments made by this section shall apply to statements the due date for which is after December 31, 2017.
			6.GAO studies
 (a)Study of prospective reporting systemNot later than July 1, 2020, the Comptroller General of the United States shall conduct a study evaluating, with respect to the period beginning on January 1, 2019, and ending on December 31, 2019, the functionality of the prospective reporting system established under section 3 of this Act, including the accuracy of information collected, the number of employers electing to report under such system, and any challenges that have arisen.
 (b)ReportThe results of the study under subsection (a) shall be reported to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means, Energy and Commerce, and Education and the Workforce of the House of Representatives.
			